        Case 1:21-cr-00028-APM Document 120 Filed 03/31/21 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                    :
                                            :       CRIMINAL NO. 21-cr-28 (APM)
              v.                            :
                                            :
THOMAS CALDWELL,                            :
DONOVAN CROWL,                              :
JESSICA WATKINS,                            :
SANDRA PARKER,                              :
BENNIE PARKER,                              :
GRAYDON YOUNG,                              :
LAURA STEELE,                               :
KELLY MEGGS,                                :
CONNIE MEGGS,                               :
KENNETH HARRELSON,                          :
ROBERTO MINUTA, and                         :
JOSHUA JAMES,                               :
                                            :
                      Defendants.           :



                   UNITED STATES’ MOTION FOR PROTECTIVE ORDER

       The United States of America hereby moves this Court for a protective order pursuant to

Rule 16(d)(1) of the Federal Rules of Criminal Procedure, seeking to prevent the dissemination or

misuse of discovery material containing sensitive and highly sensitive information as further

described below. All of the above-captioned defendants except defendants Minuta, James,

Harrelson, and Bennie Parker consent to the Court’s entry of the proposed protective order.
             Case 1:21-cr-00028-APM Document 120 Filed 03/31/21 Page 2 of 6




Counsel for Defendants Minuta, James, Harrelson and Bennie Parker have not yet had an

opportunity to discuss the government’s proposed protective order with their clients.1

         1.       Consistent with Federal Rule of Criminal Procedure Rule 16, the government

intends to provide or make available to the defendants those documents and objects in its

possession that are material to the preparation of the defense, that the government intends to use

in its case-in-chief at trial, or that were obtained from or belong to Defendant. Given the number

of defendants charged and the ongoing nature of the investigation, such discovery materials may

include highly sensitive private and confidential information of individuals other than the

defendants, as well as materials which, if more widely disseminated, could jeopardize the

government’s on-going investigations and the security of witnesses, e.g.:

              a. Personal identity information as identified in Rule 49.1 of the Federal Rules of
                 Criminal Procedure, as well as telephone numbers, email addresses, driver’s license
                 numbers, and similar unique identifying information;

              b. Information regarding the government’s confidential sources;

              c. Information that may jeopardize witness security;

              d. Contact information for, photographs of, and private conversations with individuals
                 that do not appear to be related to the criminal conduct in this case;

              e. Medical or mental health records;

              f. Sources and methods law-enforcement officials have used, and will continue to use,
                 to investigate other criminal conduct related to the publicly filed charges;

              g. Surveillance camera footage from the U.S. Capitol Police’s extensive system of
                 cameras on U.S. Capitol grounds;2

         1
          Defendants Minuta and James were just added to the indictment in this case earlier today, and Defendant
Harrelson is still detained outside of this jurisdiction, so his counsel have limited access to discuss such matters with
him. Undersigned government counsel have been in touch with counsel for all three defendants, but they
understandably have not yet had an opportunity to review the terms of the proposed protective order with their clients.
        2
          To be clear, this does not include footage from body worn cameras from other police departments that
responded on January 6, 2021, the vast amount of which the United States will not designate as Sensitive or Highly
                                                           2
           Case 1:21-cr-00028-APM Document 120 Filed 03/31/21 Page 3 of 6




              h. Repair estimates from the Architect of the Capitol;

              i. Materials designated as “security information” pursuant 2 U.S.C. §1979; and

              j. Tax returns or tax information.

         2.       The next discovery production, which the government is preparing now, contains

three categories of information for which the government would seek to invoke the provisions of

the attached proposed protective order: U.S. Capitol surveillance footage; financial records, which

contain personal identifying information as well as private financial information; sealed search

warrants and court orders pursuant to 18 U.S.C. § 2703(d) and the applications and affidavits in

support thereof; and electronic device, e-mail, cloud storage, and social media search warrant

returns, which contain personal identifying information as well as information that implicates the

device users’/account holders’ privacy concerns, such as financial records, work product, personal

messages, and personal photographs and videos (the government has proposed, and the defendants

have consented to, turning over the entirety of each defendant’s device/account search warrant

returns to all defendants, to expedite getting this discovery in the hands of all counsel as quickly

as possible).3

         3.       Under the Federal Rules of Criminal Procedure, a court “may, for good cause, deny,

restrict, or defer discovery or inspection, or grant other appropriate relief” relating to discovery by

entering a protective order. Fed. R. Crim. P. 16(d)(1). “The burden of showing ‘good cause’ is on

the party seeking the order[.]” United States v. Cordova, 806 F.3d 1085, 1090 (D.C. Cir. 2015)



Sensitive. (Body worn camera footage will be marked Sensitive or Highly Sensitive only if it contains material
described in paragraph one above or for a similar reason not anticipated by this motion.)
         3
           The government will still be reviewing these returns and seizing only the data that falls within the scope of
the evidence each warrant authorizes the government to seize.
                                                           3
         Case 1:21-cr-00028-APM Document 120 Filed 03/31/21 Page 4 of 6




(citations and alterations omitted). Once a showing of good cause has been made, the court has

relatively unconstrained discretion to fashion an appropriate protective order. See United States v.

O'Keefe, No. 06-CR-0249, 2007 WL 1239204, at *2 (D.D.C. Apr. 27, 2007) (describing the court’s

discretion as “vast”); Cordova, 806 F.3d at 1090 (“[A] ‘trial court can and should, where

appropriate, place a defendant and his counsel under enforceable orders against unwarranted

disclosure of the materials which they may be entitled to inspect.’” (quoting Alderman v. United

States, 394 U.S. 165, 185, 89 S.Ct. 961, 22 L.Ed.2d 176 (1969)).

       4.      “Protective orders vary in range and type ‘from true blanket orders (everything is

tentatively protected until otherwise ordered) to very narrow ones limiting access only to specific

information after a specific finding of need.’” United States v. Bulger, 283 F.R.D. 46, 52 (D. Mass.

2012). “Courts use protective orders . . . to expedite the flow of discovery in cases involving a

large amount of sensitive information.” United States v. Johnson, 314 F. Supp. 3d 248, 252

(D.D.C. 2018)(internal quotations and citations omitted).

       5.      Courts also use protective orders when necessary to protect the integrity of on-

going investigations. “[W]here public disclosure of certain materials might officially reveal the

sources and methods law-enforcement officials have used, and will continue to use, to investigate

other criminal conduct related to the publicly filed charges, courts have found it appropriate to

enter a protective order.” United States v. Smith, 985 F. Supp. 2d 506, 531 (S.D.N.Y. 2013), citing

United States v. Bin Laden, No. 98–CR–1023, 2001 WL 66393, at *2 (S.D.N.Y. Jan. 25,

2001)(noting that the court adopted a protective order because dissemination of discovery

materials would “jeopardize the ongoing Government investigation into the activities of alleged

associates of the Defendants”).


                                                 4
         Case 1:21-cr-00028-APM Document 120 Filed 03/31/21 Page 5 of 6




       6.         In determining whether to issue a protective order, courts also take into account

“the safety of witnesses and others, a particular danger of perjury or witness intimidation, and the

protection of information vital to national security.’” Cordova, 806 F.3d at 1090 (citations and

alterations omitted). “Considering the type of crime charged helps assess the possible threats to

the safety and privacy of the victim. Defendants accused of securities fraud or shoplifting, for

instance, may not pose as great a danger to victims as those charged with crimes of violence.”

United States v. Dixon, 355 F. Supp. 3d 1, 4 (D.D.C. 2019). “A long record of convictions for

violent crimes may suggest a substantial danger to the safety of others. Similarly, a history of

failures to follow court orders may justify a more restrictive protective order.” Id.

       7.         The entry of this order will permit the government to produce expeditiously the

disclosure material without further litigation or the need for redaction. It will also afford the

defense prompt access to those materials, in unredacted form, which will facilitate the preparation

of the defense.

       8.         Defense counsel for Defendants Caldwell, Watkins, Crowl, Sandra Parker,

Graydon Young, Laura Steele, Kelly Meggs, and Connie Meggs, have authorized the government

to state that these defendants have no objection to this motion.

       WHEREFORE, to expedite the government’s disclosure of discovery materials, and to

adequately protect the privacy interests of the persons identified therein and the integrity of the

government’s on-going investigations and the security of witnesses, the government requests that

pursuant to the Court’s authority under Fed. R. Crim. P. 16(d)(1), the Court enter the attached

proposed order.




                                                  5
Case 1:21-cr-00028-APM Document 120 Filed 03/31/21 Page 6 of 6




                            Respectfully submitted,

                            CHANNING D. PHILLIPS
                            Acting United States Attorney


                      By:
                            Kathryn L. Rakoczy
                            Assistant United States Attorney
                            DC Bar No. 994-559
                            Ahmed M. Baset
                            Troy A. Edwards, Jr.
                            Louis Manzo
                            Jeffrey S. Nestler
                            Assistant United States Attorneys
                            U.S. Attorney’s Office for the District of Columbia
                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            Rakoczy Phone: (202) 252-6928
                            E-Mail Address: Kathryn.Rakoczy@usdoj.gov

                            /s/ Alexandra Hughes
                            Alexandra Hughes
                            Justin Sher
                            Trial Attorneys
                            National Security Division
                            United States Department of Justice
                            950 Pennsylvania Avenue
                            NW Washington, D.C. 20004




                               6
